         Case 1:19-cr-00836-VSB Document 22 Filed 02/02/21 Page 1 of 1




                                             January 30, 2021

VIA ECF
Honorable Vernon S. Broderick
United States District Judge
                                                                         2/1/2021
Southern District of New York
40 Foley Square                                 The status conference scheduled for February 2, 2021 is hereby adjourned
New York, NY 10007                              to April 6, 2021 at 9:00 a.m. The adjournment is necessary to allow the
                                                parties to continue to discuss a possible pretrial disposition of this matter.
                                                The Court finds that the ends of justice served by granting a continuance
                                                outweigh the best interests of the public and the defendant in a speedy trial.
Re:    United States v. David Hattersley
                                                Accordingly, it is further ordered that the time between February 2, 2021
       19 Cr. 836 (VSB)
                                                and April 6, 2021 is hereby excluded under the Speedy Trial Act, 18 U.S.C.
                                                3161 (h)(7)(A), in the interest of justice.
Dear Judge Broderick,

       I write to request that the Court adjourn the conference currently scheduled for February
2, 2021 for approximately 60 days. The government, by Assistant United States Attorney
Samuel Rothschild, consents to this application.

        As the Court is aware, Mr. Hattersley has an open case in the District of Massachusetts,
which has complicated our efforts to reach a pre-trial disposition. However, the parties continue
to be interested in a resolution, and therefore, we ask for this additional time.

      Given the nature of this request, the defense consents to the exclusion of time under the
Speedy Trial Act until the newly selected date.

       Thank you for your consideration.

Respectfully submitted,
/s/
Sylvie Levine
Attorney for Mr. Hattersley
212-417-8729



cc:    Samuel Rothschild
       Daniel Nessim
       United States Attorney’s Office
